Case: 2:19-cv-00101-DLB-CJS Doc #: 21 Filed: 10/30/19 Page: 1 of 1 - Page ID#: 190


                                                                             Eastern District of Kentucky
                                                                                   FI l ED
                                UNITED STATES DISTRICT COURT                      OCT 3 0 2019
                                EASTERN DISTRICT OF KENTUCKY                        AT COVINGTOf\
                               NORTHERN DIVISION AT COVINGTON                     ROBERT R CARR
                                                                              CLERK U.S. OISTR!Cf COURi




   DARLA S. ASHCRAFT-BOETTCHER                     )
                                                   )
                  PLAINTIFF                        )
                                                   )
   v.
                                                   ) CIVIL ACTION NO. 2:19-cv-00101-DLB-CJS
                                                   )
   LIFE INSURANCE COMPANY OF NORTH                 )
   AMERICAN, ET AL.                                )
                                                   )
                  DEFENDANT                        )



                                  AGREED ORDER OF DISMISSAL
          Plaintiff, Darla S. Ashcraft-Boettcher, and Defendant, Life Insurance Company of North

   America, having settled all claims asserted herein, having agreed to the entry of this Order, and

   the Court being sufficiently advised;

          IT IS HEREBY ORDERED that the above-referenced action be and hereby is dismissed

   with prejudice, and stricken from the Court's docket, with each party to bear its own costs.




                                                               Signed By:
                                                               David L. Bunning
                                                                                  @.
   Respectfully submitted,                                     United States District udge



   ls/Robert Armand Perez Sr. (by DAC with permission)    Is /David A. Calhoun
   Robert Armand Perez, Sr.                               David A Calhoun
   The Perez Law Firm Co., LPA                            Mitzi D. Wyrick
   6921 Fox Hill Lane                                     WYATT, TARRANT & COMBS, LLP
   Cincinnati, OH 45236-4905                              500 West Jefferson Street
   Counsel for Plaintiff                                  Suite 2800
                                                          Louisville, KY 40202-2898
                                                          502.589.5235
                                                          Counsel for Defendant, Life Insurance
                                                          Company of North America
